COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-09-004-CV
 
KRISH‑JOHNSON
FAMILY PARTNERSHIP, L.P.                          APPELLANT
 
                                                   V.
 
GILES
ENGINEERING ASSOCIATES, INC.                                    APPELLEE
 
                                               ----------
            FROM
THE 367TH DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s
Amended Motion For Voluntary Dismissal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See
Tex. R. App. P. 43.4.
PER CURIAM
PANEL:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT,
JJ.  
 
DELIVERED:  May 21, 2009




[1]See Tex. R. App. P. 47.4.